DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18, as to the point that applied prior art, Kaminura et al fails to disclose the claimed anticorrosive agent of formula 1, where R1 having carbon atoms between 14 and 30 (as the claims are recently amended), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, examiner pointed out that applicant’s showing of unexpected result between Examples 1-5, in Table 1 [0115], is not persuasive because in example 5, the anticorrosive agent having R1 of 18 carbon atoms, so such showing is not commensurate with the claimed limitation of at least  R1 is 14  to R1 17. The examples in the Table 1, uses specific acid and a specific anticorrosive agent and so, the showing is not also commensurate with the claims. 
However, a modified rejection applied as the claims are recently amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4,6,8-9,11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of Cavanaugh et al (US 2016/0107289).
With regards to claims 1,4,6 and 18, McConnell et al disclose a slurry compositions comprises abrasive [0017]-[0020]; oxidizing agent; and pH adjusting agent [0026]; and pH values that broadly range from about 1 to about 11 and preferably range from about 1.5 to about 5, such as from about 2 to about 4.  In an embodiment, the pH ranges from about 2 to about 4; in another embodiment, the pH ranges from about 5 to about 10.  In many applications of this invention, such as for tungsten CMP, a pH value in the range from about 2 to about 4 is preferred [0040].
McConnell et al disclose that the pH adjusting agent in the composition comprises but are not limited to, hydrochloric acid, nitric acid, sulfuric acid, chloroacetic acid, tartaric acid, succinic acid, citric acid, malic acid, etc. [0034]; wherein a pKa value of citric acid 3.1,4.7 and 6.4 in view of its three carboxylic acid; and pKa value of malic acid is 3.2 (source: Google search); and aforesaid teaching easily reads on the claimed limitation of “an acid dissociation constant (pKa) of the acid (in this instance, at least the malic acid or citric acid) is higher than a pH of the composition.
Unlike the instant invention, McConnell et al fail to disclose the composition also comprises an anticorrosive compound represented by the formula (1).
However, in the same field of endeavor, Cavanaugh et al disclose a polishing composition comprising: abrasive (b) a rate accelerator, (c) a corrosion inhibitor, (d) an oxidizing agent, and (e) an aqueous carrier [0007]-[0008]; [0019], wherein the tungsten aluminum and the like  [0020].
Cavanaugh et al disclose that the corrosion inhibitor comprises a sarcosine derivatives, conventional naming of the tail group includes the carbonyl to which the R group is attached for carbon counting purposes.  Thus, to illustrate, a C.sub.12 sarcosinate refers to a lauroyl sarcosinate, and a C.sub.18 sarcosinate refers to, for example a stearoyl sarcosinate or an oleoyl sarcosinate [0035]-[0036], [0038]; and aforesaid stearoyl sarcosinate or an oleoyl sarcosinate, easily reads on the claimed general structure representing the formula (1) of the claimed anticorrosive containing compound, because both the stearoyl sarcosinate or oleoyl sarcosinate having R1 of  more than C14.  
The chemical structure of Stearoyl sarcosine:  provided form (PubChem)

    PNG
    media_image1.png
    152
    906
    media_image1.png
    Greyscale

Cavanaugh et al disclose that the corrosion inhibitor are used in order to improve polishing rate and suppress the corrosion of the metal surface [0014],[0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cavanaugh et al’s teaching of using the anticorrosion agent into McConnell et al’s teaching for improving polishing rate and suppress the corrosion of metals as taught by Cavanaugh et al.	
With regards to claims 8-9, Cavanaugh et al discloses the oxidizing agent comprises a peroxide, namely hydrogen peroxide [0057].

With regards to claim 12, McConnell et al disclose that the polishing composition is capable of polishing tungsten [0040]; and Cavanaugh et al also disclose the polishing composition can be used to polish cobalt and other metals such as copper, tungsten aluminum and the like  [0020].
With regards to claim 13, Cavanaugh et al disclose the composition can be prepared by any suitable technique, many of which are known to those skilled in the art.  The polishing composition can be prepared in a batch or continuous process.  Generally, the polishing composition can be prepared by combining the components thereof in any order.  The term "component" as used herein includes individual ingredients (e.g., abrasive, rate accelerator, corrosion inhibitor, oxidizing agent, etc.) as well as any combination of ingredients (e.g., abrasive, rate accelerator, corrosion inhibitor, oxidizing agent, etc. [0066]; and a dispersing medium (water) [0067].
With regards to claims 16-17, McConnell et al disclose above that the pH of the composition is about 1 to about 11 [0040], which range encompasses the claimed ranges.
With regards to claim 19, McConnell et al disclose above that stearoyl sarcosine have R1 of C17 [0035]-[0036] and also shown with the chemical structure below:

    PNG
    media_image1.png
    152
    906
    media_image1.png
    Greyscale



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of Cavanaugh et al (US 2016/0107289) as applied to claim 1 above, and further in view of Lugg et al (US 2016/0229023).
Modified McConnell et al disclose above except the claimed acid is 2-hydroxyisobutyric acid.
However, in the same field of endeavor, Lugg et al disclose a polishing composition for polishing metals, in which composition comprises suitable complexing agent, wherein the oxidation and dissolution of metal can be enhanced by the addition of complexing agents.  These compounds can bond to metal to increase the solubility of metal or metal oxides in aqueous and non-aqueous liquids [0063]; and such complexing agent includes 2-hydroxyisobutyric acid [0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lugg et al’s teaching of using the complexing agent of 2-hudroxyisobutyric acid into modified McConnell et al’s composition for enhancing the oxidation and dissolution of metal as taught by Lugg et al.	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2010/0159698) in view of Cavanaugh et al (US 2016/0107289) as applied to claim 1 above, and further in view of Onishi et al (US 2015/0344738).
Modified McConnell et al disclose above and also discloses that the abrasive comprises but are not limited to, alumina, ceria, germania, silica, titania, zirconia, and sulfonic acid-immobilized silica.
However, in the same field of endeavor, Onishi et al disclose that the surface modified abrasive being used in order to have desired zeta potential of the colloidal silica particles [0059] and such modification can be performed by treating the silica particles with an organic acid such as sulfonic acid –immobilized is preferable [0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Onishi et al’s teaching of surface modification of the silica particles into modified McConnell et al’s teaching because such modification is typically known to achieve desired zeta potential of the abrasives to be used in a CMP composition as taught by Onishi et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Chang (US 20090184287) discloses a CMP composition for metals, wherein the composition comprises corrosion inhibitor according to the present invention include sarcosine and salt compounds thereof [0013]; and N-acyl sarcosine, cocoyl sarcosine, oleoyl sarcosine, stearoyl sarcosine and myristoyl sarcosine or lithium salts, sodium salts, potassium salts, amine salts or the like, or mixtures thereof [0017]-[0019].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713